Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group 1, claim(s) 1-6, 10, 11, 13-23, 27, 31, 35, 68 and 69 drawn to a chimeric engulfment receptor (CER) comprising a single chain chimeric protein, the single chain chimeric protein comprising: an extracellular domain comprising a binding domain that binds to phosphatidylserine (PtdSer); an engulfment signaling domain that comprises a toll-like receptor (TLR) signaling domain, Traf6 signaling domain, Traf2 signaling domain, or Traf3 signaling domain; and a transmembrane domain positioned between and connecting the extracellular domain and the engulfment signaling domain.

Group 2, claim(s) 42-44, 47-49, 52, 53, 55, and 56-61, drawn to a B cell comprising a chimeric engulfment receptor (CER) comprising a single chain chimeric protein, the single chain chimeric .

Group 3, claim(s) 70, 71, 75, 77, and 78, drawn to a method of treating a subject with cancer, the method comprising administering to the subject an effective amount of a host cell according to claim 31 or a method of treating a subject having a disease, disorder or undesired condition associated with an overexpression of a tumor antigen, the method comprising administering to the subject an effective amount of a host cell according to claim 31.

Group 4, claim(s) 72, drawn to a method of treating a subject having an autoimmune disease, disorder, or undesired condition, the method comprising administering to the subject an effective amount of a host cell according to claim 31.

Group 5, claim(s) 73, drawn to a method of treating or preventing an infectious disease in a subject, the method comprising administering to the subject an effective amount of a host cell according claim 31.

Group 6, claim(s) 74, drawn to a method of treating a subject having a neurodegenerative disease, the method comprising administering to the subject an effective amount of a host cell according to claim 31.

The species are as follows: 
i)  an extracellular domain comprising a binding domain that binds to phosphatidylserine (PtdSer):  an scFv specific to PtdSer, or a PtdSer binding domain from Tim1, Tim4, Tim3, stabilin-2, receptor for advanced glycation end products (RAGE), brain-specific angiogenesis inhibitor 1 (BAI1), Milk Fat Globule-EGF Factor 8 Protein (MFG-E8), Growth Arrest Specific 6 (GAS6), protein S, protein C, Factor II, Factor VII, Factor IX, Factor X, Beta 2-glycoprotein I, .alpha.5.beta.3 integrin and other integrins, CR3 complement receptor, CR4 complement receptor, CD14, CD93, annexin V, phosphatidyl serine receptor (PSr), prothrombin, or a scavenger receptor; 

ii)  an extracellular spacer domain: an immunoglobulin hinge region, an extracellular region of type 1 membrane proteins, a stalk region of a type II C-lectin, an immunoglobulin constant domain, or a juxtamembrane region of a toll-like receptor;

iii) a transmembrane domain: Tim1, Tim4, Tim3, FcR, CD8a, CD28, MERTK, Axl, MRC1, Tyro3, BAI1, CD4, DAP12, TLR1, TLR2, TLR3, TLR4, TLR5, TLR6, TLR7, TLR8, or TLR9 transmembrane domain;

iv)  primary engulfment signaling domain: a toll-like receptor (TLR) signaling domain, a Traf6 signaling domain, a Traf2 signaling domain, or a Traf3 signaling domain;


vi)  secondary engulfment signaling domain: FcR1, FcR2A, FcR2B2, FcR2C, FcR3A, FcR1, FcR1, BAFF-R, DAP12, NFAM1, CD79b, TLR, Traf2, Traf3, or Traf6 signaling domain;

vii)  host cell: a T cell, including CD4+, CD8+, naive (CD45 RA+, CCR7+, CD62L+, CD27+, CD45RO-), central memory (CD45RO+, CD62L+, CD8.sup.+), effector memory (CD45RA+, CD45RO-, CCR7-, CD62L-, CD27-), virus-specific, mucosal-associated invariant,  (gd), natural killer, and tissue resident T cells, a natural killer cell, a B cell, a lymphoid precursor cell, including common lymphocyte precursor cells, an antigen presenting cell, including dendritic cells, a Langerhans cell, a myeloid precursor cell, or a mature myeloid cell.;

viii)  target antigen: tumor antigen; tumor antigen, a microbial antigen, an autoimmune disease antigen, or a neurodegenerative disease antigen;

ix)   tumor antigen: CD138, CD38, CD33, CD123, CD72, CD79a, CD79b, mesothelin, PSMA, BCMA, ROR1, MUC-16, L1CAM, CD22, CD19, CD20, CD23, CD24, CD37, CD30, CA125, CD56, c-Met, EGFR, GD-3, HPV E6, HPV E7, MUC-1, HER2, folate receptor .alpha., CD97, CD171, CD179a, CD44v6, WT1, VEGF-.alpha., VEGFR1, IL-13R.alpha.1, IL-13R.alpha.2, IL-11R.alpha., PSA, FcRH5, NKG2D ligand, NY-ESO-1, TAG-72, CEA, ephrin A2, ephrin B2, Lewis A antigen, Lewis Y antigen, MAGE, MAGE-A1, RAGE-1, folate receptor 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 23, 27, 31, 42, and 68-74. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-6 lack unity of invention because even though the inventions of these groups require the technical feature of a chimeric engulfment receptor (CER) comprising a single chain chimeric protein, the single chain chimeric protein comprising: an extracellular domain comprising a binding domain that binds to a target antigen; an engulfment signaling domain that comprises a toll-like receptor (TLR) signaling domain, a Traf6 signaling domain, a Traf2 signaling domain, or a Traf3 signaling domain; and a transmembrane domain positioned between and connecting the extracellular domain and the engulfment signaling domain, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2017/0151281 (Wagner et al. June 1, 2017).  Wagner teaches a chimeric antigen .
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031. The examiner can normally be reached M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/PETER J REDDIG/Primary Examiner, Art Unit 1642